Citation Nr: 0309280	
Decision Date: 05/20/03    Archive Date: 05/27/03

DOCKET NO.  99-18 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1971 to 
June 1991.  





This appeal is before the Board of Veterans' Appeals (Board) 
from a February 1996 rating decision from the Louisville, 
Kentucky, Department of Veterans Affairs (VA) Regional Office 
(RO) that denied entitlement to service connection for a 
psychiatric disability, to include PTSD.  A September 1998 
rating decision from the Milwaukee, Wisconsin VARO also 
denied service connection for a psychiatric disability, to 
include PTSD and as a result of undiagnosed illness.  

The veteran now resides in the jurisdiction of the Houston, 
Texas, VARO, which certified the appeal to the Board in 
February 2002.  


FINDING OF FACT

A March 2003 VA PTSD examiner related the veteran's current 
PTSD to chronic exposure to SCUD attacks and fear of exposure 
to biohazards during 167 days of service in Saudi Arabia 
during the Persian Gulf War.  


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 4.125(a) 
(2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Fulfillment of VA's duty to assist and inform the veteran

The VA has fulfilled its duty to assist and inform the 
veteran in the development of the claim in compliance with 
The Veterans Claims Assistance Act of 2000.  The VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the VA.  38 U.S.C.A. 
§ 5103A (West 2002).  The VA shall notify the claimant and 
the claimant's representative, if any, of the evidence that 
is necessary to substantiate the claim, which evidence the 
claimant is to provide, and which evidence the VA will 
attempt to obtain for the claimant.  See 38 U.S.C.A. 
§ 5103(a) (West 2002).  

The RO obtained the available service department records, 
service medical records, and medical records from the 
identified health care providers, and the veteran received a 
VA PTSD examination and medical opinion in March 2003.  The 
veteran and his representative filed several lay statements 
with the RO, and the veteran's December 2001 statement 
withdrew his previous request for a hearing before the Board.  
The RO's letters from April 1995 to February 2002 and rating 
actions from February 1996 to May 2000 informed the veteran 
of the applicable laws and regulations, the evidence needed 
to substantiate the claim, and which party was responsible 
for obtaining specific types of evidence.  In these 
documents, the veteran was informed that the VA would obtain 
the available records in the custody of federal departments 
and agencies and request medical records from the identified 
private health care providers and that it still remained his 
ultimate responsibility to obtain any lay statements and 
private medical evidence needed to support the claim.  

Pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002), the Board undertook development in this claim.  
Specifically, a VA medical examination was accomplished in 
March 2003.  However, following completion of development but 
before the case came before the Board for final appellate 
review, the U.S. Court of Appeals for the Federal Circuit 
(Court of Appeals) issued its decision in Disabled American 
Veterans v. Secretary of Veterans Affairs, 02-7304, -7305, -
7316 (Fed. Cir., May 1, 2003).  In that decision, the Court 
of Appeals invalidated 38 C.F.R. 
§ 19.9(a)(2) insofar as it allowed the Board to obtain 
evidence and decide an appeal considering that evidence when 
it was not considered by the Agency of Original Jurisdiction 
(AOJ) and when no waiver of AOJ consideration was obtained.  
See 38 C.F.R. § 20.1304 (2002).  However, in this case, 
because this development provided a basis for allowance of 
the claim, there is no prejudice to the veteran in the 
Board's consideration of this evidence.  Accordingly, there 
is no need to remand the case for consideration of this 
evidence by the RO.   Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).

The VA fulfilled its duty to assist and inform the veteran 
because he was informed of the applicable laws and 
regulations, the evidence needed to substantiate the claim, 
told which party was responsible for obtaining specific types 
of evidence, provided ample opportunity to submit such 
evidence, and VA has obtained such evidence or confirmed its 
unavailability.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  


Entitlement to service connection for PTSD

For the veteran to establish service connection for a 
psychiatric disability, the evidence must demonstrate that a 
psychiatric disability was contracted in the line of duty 
coincident with military service, or if pre-existing such 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.306 (2002).  

The medical evidence demonstrates that the veteran has 
current PTSD, as specified in the DSM-IV.  At the March 2003 
VA PTSD examination, the veteran's psychiatric symptoms met 
the DSM-IV criteria for PTSD, major depression, and panic 
disorder, but the VA examiner applied the benefit of the 
doubt rule and settled on the Axis I diagnosis of PTSD.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102 (2002).  

Designation of the veteran's current psychiatric disability 
as PTSD is helpful to the veteran's claim for two reasons.  
First, a valid claim for psychiatric disability requires 
proof of present disability according to the DSM-VI.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  If the diagnosis 
of a mental disorder does not conform to DSM-IV or is not 
supported by the findings on the examination report, the 
rating agency shall return the report to the examiner to 
substantiate the diagnosis.  38 C.F.R. § 4.125(a).  

Second, the current diagnosis of PTSD allows entitlement to 
service connection on a different theory than that available 
to other psychoses, such as major depression and panic 
disorder.  Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with the DSM-
IV; medical evidence of a link between current symptoms and a 
claimed in-service stressor, and credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2002); Patton v. West, 12 Vet. App. 272, 277 
(1999).  In contrast, presumptive service connection for 
psychosis, such as major depression and panic disorder, is 
granted if the psychosis manifested to a compensable degree 
within one year from the date of separation from service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§ 3.307(a)(3), 3.309(a) (2002).  



Service connection for PTSD will be granted because the 
veteran has claimed several in-service stressors, and there 
is credible supporting evidence that his claimed in-service 
stressors occurred.  According to the veteran's August 1999 
statement and May 1998 and March 2003 VA reports of medical 
history, the veteran claims that he was exposed to SCUD 
bombing attacks 2-3 times per night while in the Persian Gulf 
in 1991.  While sirens blared, he saw U.S. Patriot missiles 
intercept and explode SCUD missiles, and he saw and heard 
their remains fall from the sky.  The veteran felt stress 
from donning protecting gear several times per night and 
wondering each time if the SCUD missiles had exposed him to 
biohazards that would kill him on his next breath.  After he 
returned from the Persian Gulf, he experienced flashbacks and 
nightmares about SCUD attacks and biohazards, and he found 
that he could not stand being around sirens or fireworks.  

Service department records and a recent VA PTSD examination 
and medical opinion provide credible supporting evidence that 
the veteran was indeed exposed to SCUD attacks and fear of 
biohazards during service in the Persian Gulf.  A report of 
overseas data from the service department documents that the 
veteran served in Saudi Arabia for 167 days from September 
1990 to March 1991 during the Persian Gulf War.  The March 
2003 VA PTSD examiner reviewed the claims folder, interviewed 
the veteran, and related the veteran's current Axis I 
diagnosis of PTSD to chronic exposure to SCUD attacks and 
fear of exposure to biohazards released from SCUD missiles 
during 167 days of service in Saudi Arabia during the Persian 
Gulf War.  

At least a preponderance of the evidence supports the claim, 
and service connection for PTSD must be granted.  In such 
circumstances, the benefit of the doubt doctrine is not for 
application.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-55 (1990).  

Service connection for any other psychiatric disability is 
not in order because the evidence shows no psychiatric 
diagnosis or treatment in service or within one year after 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. § 3.307(a)(3), 3.309(a) (2002).  


ORDER

Entitlement to service connection for PTSD is granted.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


